COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00484-CR
                             NO. 02-12-00485-CR


MARK ROTELLA                                                       APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Mark Rotella appeals from two judgments adjudicating his guilt.

We will affirm.

      In May 2011, Rotella pleaded guilty pursuant to a plea bargain to theft of

property valued between $100,000 and $200,000 in cause F-2008-1771-E and to

theft of property valued between $20,000 and $100,000 in cause F-2009-1067-E.
      1
       See Tex. R. App. P. 47.4.
See Tex. Penal Code Ann. § 31.03(e)(5), (6), (f)(3)(A) (West Supp. 2013). The

trial court deferred adjudicating Rotella’s guilt and placed him on community

supervision for ten years in both causes. One of the conditions of Rotella’s

community supervision in cause F-2008-1771-E required him to pay restitution in

the amount of $200,000, and one condition of his community supervision in

cause F-2009-1067-E required him to pay restitution in the amount of $90,000.

      The State later filed a motion to proceed with an adjudication of guilt in

both causes, alleging that Rotella had failed to comply with numerous conditions

of his community supervision, including the requirement that he pay restitution.

After a hearing on the motions, the trial court found that Rotella had violated his

community supervision by, among other things, failing to pay restitution, and it

adjudicated him guilty of both offenses and sentenced him to twenty years’

confinement in cause F-2008-1771-E and ten years’ confinement in cause F-

2009-1067-E. The judgment adjudicating Rotella’s guilt in cause F-2008-1771-E

additionally ordered him to pay restitution in the amount of $172,500, and the

judgment adjudicating his guilt in cause F-2009-1067-E ordered him to pay

restitution in the amount of $87,500.

      In a single issue, Rotella argues that the trial court abused its discretion by

ordering him to pay restitution in both judgments adjudicating his guilt because at

the hearing on the State’s motions to adjudicate, ―[t]here [was] no proof of any

amount, of the identity of any victim, of the nature of the loss, the type of property

stolen, or the manner in which any property was lost by any alleged victim.‖


                                          2
      We review restitution orders under an abuse of discretion standard.

Cartwright v. State, 605 S.W.2d 287, 289 (Tex. Crim. App. [Panel Op.] 1980).

      A trial court is subject to a number of limitations when ordering restitution.

Campbell v. State, 5 S.W.3d 693, 696 (Tex. Crim. App. 1999); see Tex. Code

Crim. Proc. Ann. art. 42.037 (West Supp. 2013). The amount of restitution must

be just, must have a factual basis within the loss of the victim, and must be for a

crime for which the offender is criminally responsible. Campbell, 5 S.W.3d at

696–97. In addition to a statement of the amount of restitution ordered, the

judgment ―shall reflect‖ either ―the name and address of a person or agency that

will accept and forward restitution payments to the victim‖ or ―if the court

specifically elects to have payments made directly to the crime victim, the name

and permanent address of the victim at the time of judgment.‖ Tex. Code Crim.

Proc. Ann. art. 42.01, § 1(25) (West Supp. 2013); see also id. art. 42.037(g)(4).

      We agree with the State that the amount of restitution that Rotella was

ordered to pay was established when he entered a negotiated plea of guilty and

was placed on deferred adjudication. Specifically, the plea-bargain agreement in

cause F-2008-1771-E unambiguously included Rotella’s agreement to pay

restitution in the amount of $200,000, with ―$25,000 at time of plea with

payments for balance.‖ Likewise, the plea-bargain agreement in cause F-2009-

1067-E specifically included Rotella’s agreement to pay restitution in the amount

of $90,000, ―with [$]25,000.00 due on 7/15/11‖ and ―payments for balance.‖

Each order of deferred adjudication contains details regarding how much


                                         3
restitution Rotella had to pay and when he had to pay it, and as part of Rotella’s

waivers and judicial confession in both causes, he admitted that he was guilty of

the offense of theft as alleged in the indictments and ―agree[d] that the amount of

restitution determined is fair and reasonable.‖ Both indictments identified the

victims therein.

      Regarding the amounts due at the time of the hearing to adjudicate, a

representative from the Denton County Probation Department testified that in

cause F-2008-1771-E, Rotella had paid $25,000 at the time of the plea and

$2,500 in July 2012, leaving a balance due of $172,500. Regarding cause F-

2009-1067-E, the representative testified that Rotella had paid $2,500, leaving a

balance due of $87,500. At the conclusion of the hearing, the trial court ordered

that ―the restitution stay in place that was previously ordered.‖ The judgments

adjudicating Rotella’s guilt, which order that ―[a]ll payments previously made to

the above assessments are ORDERED credited to the above amounts,‖

accurately reflect the amounts testified to by the representative. We therefore

hold that the record supports the amounts of the restitution orders contained in

the judgments. See Flowers v. State, No. 06-11-00006-CR, 2011 WL 3903441,

at *2 (Tex. App.—Texarkana Sept. 7, 2011, no pet.) (mem. op., not designated

for publication) (holding similarly).

      The judgments adjudicating Rotella’s guilt did not indicate that the

restitution was payable to either the victims of the offenses or an agency or agent

on behalf of the victims, nor did the judgments contain any information about


                                        4
where the restitution must be sent. See Tex. Code Crim. Proc. Ann. art. 42.01,

§ 1(25). We therefore abated these causes to the trial court with instructions to

enter amended judgments that complied with article 42.01, section 1(25). The

trial court signed amended judgments, correcting the omission, and supplemental

clerk’s records containing those judgments have been filed with this court.

Rotella’s argument regarding compliance with article 42.01, section 1(25) is

therefore moot.

      Accordingly, we overrule Rotella’s issue and affirm the trial court’s

judgments.




                                           BILL MEIER
                                           JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 9, 2014




                                       5